Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 3/30/2021.
2.	Claims 1, and 3-21 are pending, wherein claims 1, 3, 5, 7, 10-11, 13, and 17-18 have been amended; and claim 2 was cancelled.
Response
3.	The examiner withdraws previous rejections mailed on 1/07/2021 due to the amendment received 3/30/2021.
Reason for Allowance
4.	Independent claims 1, 13, and 17 are patentable over a cited prior art of King et al., because this prior art does not sufficiently disclose a vehicle control system, and an associating method, comprising:
a processor configured to control operation of a propulsion system of a vehicle that is at least partially powered by an electric energy storage system onboard the vehicle, the one or more processors also configured to calculate an amount of electric energy needed to be consumed by the propulsion system to propel the vehicle through an upcoming unpowered segment of a route that does not include an external source of electric energy for recharging the electric energy storage system, the processor configured to determine that there is insufficient electric energy stored onboard the vehicle in the electric energy storage system to power the propulsion system to move the vehicle through the unpowered segment to a designated recharging location where additional electric energy can be obtained to power the propulsion system of the vehicle, the processor configured to automatically change operation of the vehicle to ensure that the vehicle 
5.	Independent claim 17 is patentable over a cited prior art of King et al., because this prior art does not sufficiently disclose a vehicle control system comprising:
a processor configured to control operation of a propulsion system of a first vehicle that is powered by an energy storage system onboard the first vehicle, the processor also configured to determine that there is insufficient electric energy stored onboard the first vehicle to power the propulsion system to a designated location where additional electric energy can be obtained to charge the energy storage system or power the propulsion system of the first vehicle, the  processor configured to automatically change operation of the first vehicle to ensure that the first vehicle can complete travel to the designated location by one or more of:
switching which of two or more energy storage devices of the energy storage system powers the propulsion system of the first vehicle:
communicating a request that a mobile re-powering unit be dispatched to rendezvous with the first vehicle and recharge the energy storage system;
controlling the first vehicle to draft a second vehicle: or controlling the first vehicle to gain momentum or to generate an overcharge on the energy storage system.

Conclusion
7.	Claims 1, and 3-21 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662